Citation Nr: 0525982	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1942 to December 
1945 and from December 1945 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying service connection for PTSD.  
In September 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

There is credible supporting evidence of an in-service 
stressor leading to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran claims that he developed PTSD due to stressful 
experiences in the European Theater of Operations during 
World War II.  His first period of service was from December 
1942 to December 1945, during World War II. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Otherwise, his assertions of service stressors 
alone will be insufficient to establish their occurrence.  
Rather, his alleged service stressors would have to be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Post-service VA medical records show that during a 
hospitalization in March 1993, the veteran underwent a 
psychiatric consult, which resulted in a diagnosis of 
probable PTSD manifested by depression.  PTSD also was 
included as a diagnosis in a November/December 1993 VA 
hospital summary report, although no specific findings were 
reported.  

VA treatment records from 1999 to 2003 reveal regular follow-
ups by the veteran at a VA mental health clinic.  In 
addition, to repeated diagnoses of PTSD related to reported 
stressors during his World War II service, the veteran also 
has co-existing dementia (as well as dysthymia or major 
depressive disorder).  Although the dementia has resulted in 
a poor memory, in June 2003, while his recent memory was 
observed to be abnormal, his remote memory was normal.  On 
many occasions, he has reported various PTSD symptoms, 
including nightmares, flashbacks, intrusive recollections, 
and distress when exposed to loud noises or crowds.  He 
avoids reminders of war and has been observed to become 
tearful on recounting wartime events.  A January 2001 
psychological test showed findings consistent with PTSD.  
Despite co-existing dementia, the Board finds that there is 
sufficient medical evidence to support a diagnosis of PTSD 
due to claimed wartime stressors.  

Thus, the outcome of the case turns on whether a causative 
in-service stressor has been substantiated.  The veteran 
claims that the stressful events to which he was subjected 
include the sight of dead and wounded soldiers around him at 
Omaha Beach and exposure to enemy fire and air attacks.  

The veteran's separation qualification record for his first 
period of service from December 1942 to December 1945 is 
unavailable, and there is no other objective verification of 
combat.  Similarly, there are no service medical records 
available for the period between September 1943 and December 
1945.  Information regarding the veteran's service can be 
gleaned, however, from his August 1943 service medical 
records, which reflect that the veteran was assigned to 
Company F of the 512th Quartermaster Truck Regiment.  

In a January 2003 response from the U.S. Armed Services 
Center for Unit Records Research (CURR), VA obtained the 
Regimental Journal and History that covers the period from 
June 1943 to November 1945.  According to this document, 
Company F was part of the 2nd Battalion of the 512th 
Quartermaster Truck Regiment.  In December 1943, the regiment 
was reorganized, and the 2nd Battalion became the 89th 
Quartermaster Battalion, while Company F was redesignated as 
the 3866th Quartermaster Truck Company.  These units' history 
shows that they were engaged in operations at Omaha Beach in 
Normandy.  The veteran's particular company reached 
Vierville-sur-Mer at Omaha Beach on July 11, 1944.  Later 
that month, they may have moved to Barfleur but there is no 
mention of the 3866th after July 27, 1944.  

While the veteran landed on Omaha Beach approximately a month 
after D-Day, it is well known that hostilities did not abate 
in the area for several weeks, during which time Allied 
Forces sustained extensive casualties.  Although part of a 
support unit, it is likely that he experienced, witnessed, or 
was confronted with stressors such as death or enemy fire 
involving actual or threatened death or serious injury, or a 
threat to physical integrity, such as to evoke a response of 
intense fear, helplessness, or horror.  See 38 C.F.R. § 4.125 
(2004); Cohen, supra.  The Board finds that the veteran's 
proven proximity to the Normandy Beach invasion and 
subsequent heavy fighting satisfactorily corroborates his 
reported stressors.  See Pentecost, supra.  Moreover, the 
demonstrated presence of his unit in the area from July 11 to 
July 27, 1944, is sufficient to establish exposure to the 
stressors he described, and it is not necessary to attempt to 
further investigate his unit's subsequent service.

As an aside, it is also interesting to note that while the 
CURR was not able to confirm another claimed stressor, 
involving the injury of an individual named "William Wylie" 
in 1953 or 1954, the World War II history of the 512th 
Quartermaster Truck Regiment includes a notation that in 
November 1945, a Private Willie Wylie was assigned to that 
organization.  

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated in-
service stressor.  All elements for service connection for 
PTSD are established.  With application of the benefit-of-
the-doubt rule, the Board concludes that PTSD was incurred in 
service and warrants grant of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


